Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 1 of 25 PageID 9089



                        UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF FLORIDA (TAMPA DIVISION)

 DISH NETWORK, LLC,
 a Colorado limited liability company,

        Plaintiff, Counterclaim-Defendant,
                                                           Case No. 8:16-cv-2549-EAK-CPT
 v.                                                        Honorable Elizabeth A. Kovachevich
                                                           Magistrate Judge Christopher P. Tuite
 GABY FRAIFER, an individual Florida resident,
 PLANET TELECOM, INC., a Florida corporation,
 and, TELE-CENTER, INC., a Florida corporation,

 Defendants, Counterclaim-Plaintiffs.


 ___________________________________/

           DEFENDANTS’ AMENDED MOTION FOR SUMMARY JUDGMENT
               ON COUNT I OF PLAINTIFF’S AMENDED COMPLAINT

        Pursuant to Federal Rule of Civil Procedure 56, Planet Telecom, Inc. (“PTI”), Tele-Center,

 Inc. (“TCI”) and Gaby Fraifer (“Fraifer”) (“Defendants”), by and through their undersigned

 counsel, hereby move for summary judgment on Count I of Dish Network, LLC’s (“Plaintiff”)

 Amended Complaint (Dkt. 62) (“Complaint”) and in support, state as follows:

                                   MEMORANDUM OF LAW

 I.     INTRODUCTION

        The Supreme Court recently resolved a split in the circuit courts and held that copyright

 registration is a is a mandatory precondition to the filing of a copyright infringement claim. Fourth

 Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, No. 17-571 (U.S. March 4, 2019). Here,

 Plaintiff’s assertion of the registered and unregistered foreign works is unsupported by any

 admissible evidence of ownership must, as a matter of law, be rejected for lack of standing. Id.

        “To establish a claim of copyright infringement, a plaintiff must prove, first, that he owns

 a valid copyright in a work and, second, that the defendant copied original elements of that work.”
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 2 of 25 PageID 9090



 Leigh v. Warner Bros., 212 F.3d 1210, 1214 (11th Cir. 2000). Accordingly, in order to state a

 valid claim for copyright infringement and provide fair notice of its claims and the grounds upon

 which such claims rest, a plaintiff must set forth facts in its complaint sufficient to allege, as to

 each individual defendant: (1) which specific original works are the subject of the copyright claim;

 (2) that plaintiff owns valid copyrights to the protectable elements of the works allegedly copied;

 (3) that the copyrights have been registered in accordance with the statute; and (4) by what acts

 and during what time defendants allegedly infringed the copyright. See Klinger v. Weekly World

 News, Inc., 747 F. Supp. 1477, 1479 (S.D. Fla. 1990); 3 Nimmer § 13.01[A] (1984) (ownership

 elements). Plaintiff also bears the burden of proving compliance with statutory formalities.

 Latimer v. Roaring Toyz, Inc., 601 F.3d 1224, 1233 (11th Cir. 2010).

        Plaintiff has not sufficiently pled nor proven through admissible evidence the requisite

 elements of its direct infringement claim as to each defendant. A finding of summary judgment

 dismissing a claim “can be based on the lack of a cognizable legal theory or the absence of

 sufficient facts alleged under a cognizable legal theory.” Glass Egg Dig. Media v. Gameloft, Inc.,

 2018 U.S. Dist. LEXIS 130219, at *4 (N.D. Cal. Aug. 2, 2018) (dismissing copyright claim on

 summary judgment for failure to establish copyright ownership under foreign law). As further

 explained herein, Plaintiff failed to: (a) specifically identify even a single unregistered work in its

 Complaint or during discovery; (b) establish ownership of valid copyrights from the initial

 author(s) under applicable foreign law; (c) identify the protectable elements of any of the works;

 (d) establish that the unregistered works are foreign works and exempt from the registration

 requirement, and (e) support through admissible evidence, facts establishing the specific acts, dates

 and times upon which each defendant allegedly infringed each asserted work by copying protected

 elements.
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 3 of 25 PageID 9091



         Moreover, record evidence overcomes the presumption of validity and establishes that the

 asserted registered foreign works are invalid and unenforceable on their face, as a matter of law

 because they falsely claim: (i) authorship, (ii) ownership under the work-for-hire doctrine, (iii)

 date and place of first publication and (iv) were the subject of an invalid transfer under UAE law.

 Accordingly, the claim of ownership of the registered works is invalid. Even after attempting to

 improperly shoehorn entirely new evidence unquestionably requested of Plaintiff during discovery

 into its Motion for Summary Judgment [Dkt. 146], Plaintiff still fails to provide any evidence of

 initial authorship or assignment of the works to the claimants of the registered works. Plaintiff

 cannot meet the threshold requirement of proving the ownership element of its prima facie case of

 copyright infringement and Defendants are entitled to summary judgment.

         Additionally, because the registered works were offered to and prospectively assigned to

 Plaintiff for further distribution, by definition, they were “published” as of the date of their

 assignment. (SOUFs 3, 9-13, 30-35, 47, 57, 95-96, 115, 123) Thus, the date of first publication

 claimed on the face of the registered works is invalid. (SOUFs 30-35.) Moreover, because the

 uncontroverted evidence establishes that the unregistered works were each published globally and

 simultaneously on the Internet in non-treaty countries and the United States, the unregistered

 works are each unregistered United States works which pursuant to recent Supreme Court

 precedent and 17 U.S.C. 411(a), may not be asserted prior to registration. (SOUFs 9-14, 21, 26,

 51, 99-100.) Finally, Plaintiff’s copyright claims also fail because the “channels” and “signals”

 not protectable subject matter under the Copyright Act. 17 U.S.C. § 101. (SOUFs 9-14, 19-21.)

 II.     SUMMARY JUDGMENT STANDARD

          Summary judgment may be granted when, based on admissible evidence in the record, “there

  is no genuine dispute as to any material fact and the [parties are] entitled to judgment as a matter of

  law.” Fed. R. Civ. P. 56(a). The Court's function on summary judgment is to determine whether there
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 4 of 25 PageID 9092



  exist any genuine issues of material fact to be tried, not to resolve any factual disputes. Anderson v.

  Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986).

 III.    PLAINTIFF CANNOT MEET ITS BURDEN TO ESTABLISH A PRIMA FACIE
         CLAIM OF COPYRIGHT INFRINGEMENT

         A. Plaintiff fails to state a claim for copyright infringement.

         “To state a claim for copyright infringement a complaint must allege: (1) the
         specific original work that is the subject of the copyright claim; (2) that the
         plaintiff owns the copyright in the work; (3) that the work in question has been
         registered in compliance with the statute; and (4) by what acts and during what
         time the defendant has infringed the copyright.” Sater Grp., Inc. v. Jack Bartlett
         Cust. Homes Creations, Inc., 2007 U.S. Dist. LEXIS 2353, at *2-3 (M.D. Fla.
         2007) (J. Moody).

          In order to state a claim, courts in this district have unequivocally required that a plaintiff

  “must allege [in its complaint] the specific original work[s] that [are] the subject of its copyright

  claim.” Id. Here, rather than specifically identifying any alleged unregistered works in its

  Complaint, Plaintiff merely alleges that a “vast number of additional, unregistered copyrighted

  works [] also aired on the … [c]hannels.” (SOUFs 2-6, Dkt. 62, at ¶13.) Defendants requested

  that Plaintiff identify its unregistered works very early in this case. (SOUFs 8, 10, n. 2.) Plaintiff

  objected to the request, producing only copies of the registered works and heavily redacted

  contracts which also fail to specifically identify any of the registered or unregistered works. Id.

  Although such information was under its direction and control, Plaintiff failed to specifically

  identify even a single unregistered work until the filing of its Summary Judgment Motion.

  (SOUFs 2, 10-12.) Without such information, Defendants were without notice of the claims

  against it and, thus, unable to test the evidence or develop its defenses throughout the entirety of

  this litigation.1 The uncontroverted evidence establishes that Plaintiff failed to meet its threshold


 1
  Plaintiff’s failure to specifically identify any unregistered works in its Complaint and throughout the course of
 discovery in this matter cannot be cured at the Summary Judgment stage and its attempts at trial by surprise in
 allegedly identifying unregistered works for the very first time in affidavits to its Motion for Summary Judgment
 [Dkt. 146] must be precluded as improper and prejudicial to Defendants. Fed.R.Civ.P. 37(a)(4), (b)(2)(A)(i-vii) &
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 5 of 25 PageID 9093



  burden in identifying the unregistered works that are the subject matter of its claim. (Dkt. 62.)

  Thus, as a threshold matter, “[s]ince, inter alia, plaintiff d[id] not identify the specific

  [unregistered] works allegedly infringed by defendants in Count I[] of the amended complaint, it

  fails to state a plausible claim of copyright infringement with respect to those unspecified ‘Other

  Works.’” See Wolo Mfg. Corp. v. ABC Corp., 349 F. Supp. 3d 176, 202 (E.D.N.Y. 2018)

  (dismissing claims with prejudice). Plaintiff’s cannot now add new claims to its suit. (Dkt. 62.)

           During discovery, Plaintiff’s Corporate Representative could not identify any specific

  works during her deposition and, instead, stated “you will have to refer back to the contracts to

  see whether all of this content Dish has exclusive rights.” (SOUF 2.) The contracts produced by

  Plaintiff also fail to identify even a single unregistered work. (SOUFs 9, 11-12). 2

          B.       Plaintiff Failed To Identify Any Of The Unregistered Works.

          Defendants are entitled to partial summary judgment because the indisputable facts,

 Complaint and admissible evidence of record establish that Plaintiff failed to specifically identify

 even a single unregistered work. (Dkt. 62, SOUFs 2-9, 11-12.) First, the Amended Complaint


 (c)(1), 56(c)(2) (such evidence is not evidence of record, but inadmissible hearsay, legal conclusion and opinion
 evidence offered without foundation or proper authentication. Discovery is long closed and Defendants were
 precluded from testing the veracity and developing its defenses to any such allegations.
 2
   Courts have uniformly dismissed claims like those alleged here. See e.g., Cole v. John Wiley & Sons, 2012 U.S.
 Dist. LEXIS 108612, at *36-37 (“Courts have repeatedly rejected the use of the type of conclusory and vague
 allegations pleaded by Plaintiff as a substitute for allegations that specify the original works that are the subject of a
 copyright claim.”); Joint Stock Co. Channel One Russ. Worldwide v. Infomir LLC, 2017 U.S. Dist. LEXIS 22548,
 *33-34 (finding nearly identical claims alleging infringement of unspecified foreign “programs” insufficient to meet
 Rule 8); Master Sound Int’l, Inc. v. Polygram Latino U.S., 1999 U.S. Dist. LEXIS 6287, at *6 (dismissed for failure
 to identify the specific works that were the subject of the claim to allow determination of ownership of valid
 copyright under Mexican law); Cole v. Allen, 3 F.R.D. 236, 237 (S.D.N.Y. 1942) (holding allegations that defendant
 copied unspecified episodes, characters and dialogues from any of six books lacked sufficient specificity); Plunket v.
 Doyle, 2001 U.S. Dist. LEXIS 2001, 2001 WL 175252, at *4 (S.D.N.Y. 2001) (as is the case here, holding claims
 insufficient that merely listed certain works, and then alleged the claim was also intended to cover “other”
 unidentified works); DiMaggio v. Int'l Sports Ltd., 1998 U.S. Dist. LEXIS 13468, 1998 WL 549690, at *2 (S.D.N.Y.
 1998) (concluding plaintiff failed to specify which original works were the subject of the copyright claim, where
 plaintiff merely referred to “nebulous multiple images”); Lambertini v. Fain, 2014 U.S. Dist. LEXIS 131390, at *6-
 9 (same)(“[B]y failing to allege which specific original works are at issue in this case, the Court also cannot
 determine whether Plaintiff has properly alleged ownership in the copyrights that have allegedly been infringed.” Id.
 at *7); Calloway v. Marvel Entm’t Group, 1983 U.S. Dist. LEXIS 15688, at *6 (dismissal based on Rule 8 for
 failure to allege each specific work, the dates and acts substantiating the alleged infringement).
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 6 of 25 PageID 9094



 indisputably fails to allege facts sufficient to identify which, if any, of the registered works are the

 subject of Plaintiff’s claim of copyright infringement in Count I. (Id.) Plaintiff cannot state a valid

 claim under Rule 8 by simply alleging the mere existence of four registered works and a “vast

 number of unregistered works” leaving each defendant to guess what works it has allegedly

 infringed and if they are valid. It is watershed case law that, at a minimum, the Complaint must

 give each defendant “fair notice of what the . . . claim is [as to each specific work] and the grounds

 upon which it rests.” Iqbal, 556 U.S. at 698-99 (2009). Simply reciting the existence of copyrights

 is not enough. Twombly, 550 U.S. at 555 (“[F]ormulaic recitations . . . will not do. Factual

 allegations must be enough to raise a right to relief above the speculative level.”); Iqbal, 556 U.S.

 at 678 (2009).

         Courts, under nearly identical facts, have dismissed such pleadings in copyright

 infringement cases for failure to state a claim. See e.g., Joint Stock Co. Channel One Russ.

 Worldwide v. Infomir LLC, 2017 U.S. Dist. LEXIS 22548, at *30 (“Infomir”) (“I agree that the

 Complaint … fails adequately to identify the works allegedly infringed, fails to allege the facts

 necessary to demonstrate that plaintiffs possess exclusive rights in those works under Russian law,

 and fails to show that the moving defendants provided the type of service that could constitute

 direct infringement under the Copyright Act.”). See especially, Infomir, at *34 (S.D.N.Y. 2017);

 see also Mosley, 794 F. Supp. 2d 1355, 1373 & n.1 (S.D. Fla 2011) (granting summary judgment

 and denying on similar facts Plaintiff’s motion to amend the pleadings after close of pleadings and

 discovery cutoff “Defendants would be prejudiced by allowing an amendment to the complaint at

 this juncture.”), aff’d 694 F.3d 1294, 1312 (11th Cir. 2012).

         Plaintiff’s Amended Complaint does not even attempt to identify any of the unregistered

 foreign works. See e.g., Infomir, at *33 (“[P]laintiffs never define the term ‘Program,’ and never
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 7 of 25 PageID 9095



 identify a single program as to which any of them claims to own exclusive rights infringed.”).

 Without such identification, neither Defendants nor this Court, can even begin to evaluate whether

 the remaining elements of Plaintiff’s claims – including ownership of exclusive rights under

 foreign law and infringement – have been met. Thus, as a matter of law, Count I of the Amended

 Complaint must be dismissed with prejudice for failure to state a claim for infringement of the

 unidentified, unregistered foreign works. See Oravec v. Sunny Isles Luxury Ventures, LLC, 527

 F.3d 1218, 1231-2 (11th Cir. 2008); Mosley, 794 F.Supp.2d 1355, 1373.3

 IV.     DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT ON
         INFRINGEMENT BECAUSE PLAINTIFF CANNOT PROVE OWNERSHIP

          A.      Plaintiff Cannot Meet It’s Burden To Prove Initial Ownership Under
                  Foreign Law Of The Foreign Works And Cannot Establish Standing.

         The exclusive rights of copyright owners granted by Congress under § 106 of the Copyright

 Act may only be enforced by an owner of the right. See 17 U.S.C. § 501(b). The Copyright Act

 states that “a grant of exclusive licensee rights is considered a transfer of ownership rights and

 therefore must be in writing.” See Karlson v. Red Door Homes, LLC, 611 F. App'x 566, 569 (11th

 Cir. 2015);17 U.S.C. §§ 101, 201(d) and 201(a). “If a plaintiff is not the author of the copyrighted

 work then he or she must establish a proprietary right through the chain of title in order to

 support a valid claim to the copyright. Absent this showing, a plaintiff does not have standing

 to bring an action under the Copyright Act.” Motta v. Samuel Weiser, Inc., 768 F.2d 481, 484

 (1st Cir. 1985) (emphasis added) (citing Bell v. Combined Registry Co., 397 F. Supp. 1241, 1245

 (N.D. Ill. 1975), aff’d, 536 F.2d 164 (7th Cir. 1976), cert. denied, 429 U.S. 1001 (1976)).




 3
  The same is true here. The original complaint was filed in August 2016, 31 months ago, pleadings closed on
 February 17, 2017 and the discovery cutoff in this case was March 3, 2018. Allowing amendment now would be
 manifestly unjust. Defendants could not possibly marshal defenses to such newly identified claims, each of which
 would necessarily require extensive discovery efforts, including discovery of foreign networks under the Hague
 Convention, new 30(b)(6) depositions of Plaintiff and discovery of relevant third-parties.
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 8 of 25 PageID 9096



        In the Eleventh Circuit, in determining ownership of a foreign work, “courts focus on two

 distinct points in the chain of title: first, courts determine who initially owned the copyright;

 second, courts determine whether or not the initial owner [validly] transferred any of their

 exclusive rights.” RCTV Int'l Corp. v. Rosenfeld, 2016 U.S. Dist. LEXIS 136867, at *16 (S.D. Fla.

 2016)(“RCTV”) citing Saregama, 635 F.3d 1284, 1290, 1292 (11th Cir. 2011). Further, in

 determining initial ownership and the validity of each subsequent transfer of an author’s exclusive

 rights, courts “look to the law of a foreign country where ownership of the work was established

 or transferred. . . even in the context of a U.S. infringement action.” Id. (“Initial ownership … is

 determined by the laws in the work’s country of origin.”); U.S. Copyright Office, Compendium of

 U.S. Copyright Office Practices § 102.6 (3d ed. 2014)(“USCO Compendium”) (citing Itar-Tass

 Russian News Agency v. Russian Kurier, Inc., 153 F.3d 82, 88-92 (2d Cir. 1998) (“Itar-

 Tass”)(adopted by the 11th Cir. in Saregama).

        Plaintiff’s reliance on Imperial Residential Design, Inc., v. Palms Dev. Group, Inc., 70 F.3d

 96, 99 (11th Cir. 1995) in an effort to avoid Defendants’ meritorious challenge to its failure to

 establish ownership of the asserted works “is without merit.” See Saregama India Ltd. v. Mosley,

 687 F. Supp. 2d 1325, 1334 (S.D. Fla. 2009) aff’d 635 F.3d 1284 (11th Cir. 2011). As the court

 held in Saregama, Plaintiff “misquotes” Imperial Residential, this is not a case “where both the

 original owner and the transferee have joined as plaintiffs in the same lawsuit and the assignor re-

 assigned the copyright to the assignee immediately prior to the infringement giving rise to the case

 in order to cure any defect in a prior assignment.” Id. (granting summary judgment to Defendants,

 where Plaintiff failed to meet its burden in proving license agreements established initial

 ownership of foreign works); see also Triple Tee Golf, Inc. v. Nike, Inc., 511 F. Supp. 2d 676, 699-

 701 (N.D. Tex. 2007) (same) (discussing Imperial Residential at length). Additionally, a Plaintiff
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 9 of 25 PageID 9097



 asserting a foreign work must establish initial ownership. Here, applicable foreign law prohibiting

 the very transfers relied upon by Plaintiff, coupled with the complete absence of any evidence

 whatsoever of a valid transfer of ownership from any of the authors of the works warrants summary

 judgment in favor of Defendants.

          Plaintiff also misstates Imperial Residential’s holding regarding nunc pro tunc or pre-suit

 curative assignments, which as the Court found, are valid if, and only if, executed prior to

 infringement, not during the course of an infringement suit. See Saregama, at 1336 (“[D]iscovery

 has closed and [Plaintiff] is obligated to proffer evidence of ownership at this juncture in order to

 survive summary judgment.”). Likewise, as the Eleventh Circuit has held, Plaintiff cannot rely

 upon declarations concurrently filed with its statement of material facts that “baldly” contain

 “unsupported, conclusory, and general attestations” regarding initial ownership of foreign works.

 Kernel Records Oy v. Mosley, 694 F.3d 1294, 1310 (11th Cir. 2012). Such statements “lack[]

 probative value, and [are] insufficient to prevent a grant of summary judgment.” Id.

          In its Amended Complaint, Plaintiff baldly alleges, without any factual or evidentiary

 support of initial ownership or proof of a valid chain of title from the initial owners, the conclusory

 assertion that it received exclusive rights in foreign works from various agents and affiliates of the

 foreign networks who, in turn, allegedly acquired the works from others, who themselves claim to

 have received rights from still others. 4 (SOUFs 1-13.) The record, however, is devoid of any


 4
   Dkt.62, at ¶11-13 (Plaintiff fails to plead facts: (i) specifically identifying even a single unregistered work, (ii) the
 initial owners of any works under applicable foreign law, (iii) the chain of title showing ownership of any specific
 work under § 501(b), (iv) when, where, how and through what means any of the works were first published under §
 101, (iv) identifying any protectable elements of any such works, or (v) any specific act, dates or times of alleged
 infringement of even one specific work. Instead, the Complaint generically recites the mere existence of “[a] vast
 number of additional, unregistered [and unidentified] copyrighted works” that allegedly “aired” on any one or none
 of “hundreds of video and audio channels” aired by twenty-two different foreign networks. Such a pleading fails to
 state a claim because it fails to allege sufficient facts to even identify any specific work alleged to be infringed,
 initial ownership of all authors of each work under foreign law, a chain of title establishing Plaintiff’s standing,
 exemption from the registration requirement of § 411(a), first publication in a foreign country, any acts, dates or
 times of alleged infringement by each defendant, for each work, and the grounds upon which each of its claims rest.
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 10 of 25 PageID 9098



  evidence establishing initial ownership in the authors of any of the foreign works under applicable

  foreign law. (SOUFs 2, 9, 11-13, 45, 53-56, 59, 61-86, 95-105.) Plaintiff cannot rely upon

  downstream agreements to prove initial ownership, which fail to identify the initial owners or

  specific works and are each invalid as a matter of foreign law. (SOUFs 37-38.)

           Moreover, the record evidence establishes that there is no genuine dispute that the

  agreements upon which Plaintiff relies, including underlying agreements between foreign third

  parties, fail to affect a valid transfer in any of the asserted works because they are each null and

  void ab initio as a matter of applicable foreign law. 5 (SOUFs 36-37.) “Thus, not only is [Plaintiff]

  unable to prove the first element of a prima facie case of copyright infringement . . . but it also

  lacks statutory standing to bring this claim.” Saregama, 635 F.3d at 1297.

           Controlling Eleventh Circuit and foreign law, Plaintiff’s admissions and the evidence of

  record establish that the Registered Works are also invalid on their face because they each falsely

  claim: (i) authorship, (ii) ownership pursuant to the work-for-hire doctrine – expressly rejected

  and invalid under U.A.E. law, (iii) first publication in the U.A.E., and (iv) inaccurate dates of first

  publication. Because the indisputable evidence and controlling case law establish Plaintiff cannot

  meet its burden to establish ownership, it does not have standing pursuant to 17 U.S.C. 501(b) and

  judgment should be entered in favor of Defendants on Count I of the Complaint.

  B.       Plaintiff does not hold any rights to the Registered Works because they were
           never validly transferred to Plaintiff and are invalid on their face.




  5
   Defendants have provided a declaration from a prominent U.A.E. Intellectual Property practitioner to assist the
  Court in its analysis of the foreign law at issue in this matter pursuant to Fed. R. Civ. P. 44.1. (SOUF) “In
  determining foreign law, the court may consider any relevant material or source, including testimony, whether or not
  submitted by a party or admissible under the Federal Rules of Evidence. The Court’s determination must be treated
  as a ruling on a question of law.” Fed. R. Civ. P. 44.1. Rule 44.1 has “two purposes: (1) to make a court’s
  determination of foreign law a matter of law rather than fact, and (2) to relax the evidentiary standard and to create a
  uniform procedure for interpreting foreign law.” In re Vitamin C Antitrust Litigation, 837 F.3d 175 (2d Cir. 2016).
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 11 of 25 PageID 9099



         Plaintiff cannot rely on the Registered Works as prima facie evidence to avoid its burden

  in establishing initial ownership and a complete and valid chain of title in the foreign works it

  seeks to assert. Courts in the 2nd, 9th and 11th Circuits have all held that in determining ownership

  of foreign works, “reliance on a copyright certificate as prima facie evidence [i]s inappropriate

  because ‘[i]ssuance of [a copyright] certificate is not a determination concerning applicability of

  the work-for-hire doctrine.’ . . . a copyright certificate is not ‘a resolution of any issue concerning

  ownership [under foreign law.]’” RCTV, 2016 U.S. Dist. LEXIS 136867, at *28 (S.D. Fla. 2016);

  see also Lahiri v. Univ. Music & Video Dist., Inc., 513 F. Supp. 2d 1172, 1174 n.1 (C.D. Cal. 2007)

  (same) (granting summary judgment for Defendant). Indeed, the USCO does not confirm whether

  a work is truly a work-for-hire, nor does it determine whether the doctrine is valid under the foreign

  law of the country of origin. (SOUFs 30-38)

         The undisputed evidence of record and the relevant foreign law establish that each of the

  alleged transfers of the works, including those between foreign entities domiciled in the UAE,

  Egypt, Qatar, Lebanon and Saudi Arabia (“MENA Countries”) and Plaintiff, are “null and void”

  and “invalid” ab initio under each MENA countries’ applicable copyright laws. (SOUFs 36-37),

  Plaintiff alleges and, thus, has judicially admitted that the works at issue were all authored and

  created in MENA countries, by nationals of MENA countries, the subject of alleged subsequent

  transfers between entities wholly domiciled in MENA countries, are currently and allegedly owned

  by foreign networks located in MENA countries who simultaneously air such works on MENA-

  based channels in MENA countries, the United States and worldwide through the Internet, and

  have allegedly prospectively licensed all such works simultaneously airing on such networks’

  channels to Plaintiff. (SOUFs 9-21, 47-51, 55-59, 70, 76, 99-100, 115.)
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 12 of 25 PageID 9100



          Under such facts, courts apply foreign copyright laws in assessing the validity of such

  transfers of copyright ownership as such transfers pertain to questions of the validity of initial,

  subsequent and current transfers of “ownership” in the chain of title analysis required to determine

  whether a copyright Plaintiff can meet its burden in establishing current ownership and standing

  to sue. See Glass Egg Dig. Media v. Gameloft, Inc., 2018 U.S. Dist. LEXIS 130219, at *9 (N.D.

  Cal. 2018) (assessing validity of alleged transfers from initial authors under Vietnamese Copyright

  Law and holding, “Glass Egg’s conclusory allegation that ‘all rights in the [Works] were assigned

  to Glass Egg via written agreements’ [] is insufficient to show the existence of a valid assignment

  agreement under Article 46. . . . courts ‘are not bound to accept as true a legal conclusion couched

  as a factual allegation.’); see also RCTV. Just as in Glass Egg, as expressly required under the

  laws of each relevant MENA country and under the U.S. Copyright Act, Plaintiff has failed to

  provide any written assignment agreements from the authors of any of the unregistered or

  Registered Works to the intermediaries or foreign networks. “An assignee has no greater rights

  than his assignor[.]” A&M Gerber Chiropractic, LLC v. GEICO Gen. Ins. Co., 2019 U.S. App.

  LEXIS 11400, at *10-11 (11th Cir. 2019) (“Article III standing must be determined as of the time

  that the plaintiff’s complaint is filed.”). Without establishing this crucial first link in the chain of

  title from the initial owners of the works, Plaintiff cannot begin to meet its burden in proving

  ownership of an exclusive right in the works.

          Additionally, where, as here, the works at issue are alleged to be authored, created and

  transferred in a foreign jurisdiction, under that jurisdictions laws, and where the authors, initial

  owners, employee/employer relationships, alleged transferors and licensors are domiciled, there

  can be no question that the validity of a transfer of any such rights must be determined under the

  foreign copyright laws of those jurisdictions. See RCTV, 2016 U.S. Dist. LEXIS 136867, at *37-
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 13 of 25 PageID 9101



  40 (S.D. Fla. 2016) (finding Venezuelan law governed “the issue of transfer and the scope of that

  transfer” where “the transfer occurred in Venezuela, and arose from an employer/employee

  relationship established and maintained in Venezuela”)(heavily criticizing and rejecting the

  unpublished default holding in Dish Networks, LLC v. TV Net Sols., LLC, 2014 U.S. Dist. LEXIS

  165120 (M.D.Fla. 2014) because it was unpersuasive and “engaged in a conflated analysis.”));

  Glass Egg Dig. Media, 2018 U.S. Dist. LEXIS 130219, at *6 (N.D. Cal. 2018) (In determining

  which country has the “most significant relationship” to the work, courts consider as relevant

  factors the alleged nationality of the author and the place of initial creation.).

  C.      As A Matter Of UAE Law, Plaintiff Cannot Meet Its Burden To Establish
          Ownership In The MBC Registered Or Unregistered Works

          Courts apply the law of the country of a work’s origin when interpreting ownership and

  foreign contracts transferring ownership because contract interpretation methods and copyright

  law can differ significantly from one system to another—especially, as in this case, between

  common and civil law systems. Significantly, in the U.A.E.—and virtually all of the other civil

  law jurisdictions at issue in this case—copyright laws seek to protect author’s rights and do not

  recognize the “work for hire” doctrine of ownership embedded in the U.S. Copyright Act and

  based on common law theories of agency.6 (SOUFs 36-37) c.f 17 U.S.C. § 201(b). As evidenced

  by leading intellectual property Firms and practitioners in the UAE, the UAE Copyright laws

  (SOUFs 36-37): (i) vest initial ownership in the author of a work, (ii) require a writing with

  adherence to strict formalities in all transfers, (iii) severely limit and prohibit the wholesale

  prospective assignment of works, (iv) require confirmatory writings identifying specific works,




  6
   See Copyright Law: How does the UAE compare with common law jurisdictions?, Lexology, February 16, 2017,
  Available at https://www.lexology.com/library/detail.aspx?g=f3d97ef5-d064-4db8-b028-f7e518507651 See U.A.E.
  Copyright Law § 1 (defining “Author”; “Joint Work”), § 2 (ownership in authors), § 5, 7, 9, 13 & 15 (SOUFs 36-
  38).
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 14 of 25 PageID 9102



  (v) recognize contributors in audio-visual works as co-authors and (v) prohibit assignment of

  inalienable moral rights (including the designation of authorship in a work of performers and other

  authors) (SOUFs 36-37):

         “Under the UAE Copyright Law, absent a written assignment of copyrights in
         employment contracts or commissioning agreements, the copyrights will not be
         passed through to the employer or commissioner of the work, and will remain
         with the employee or the independent contractor . . . A clause merely referring to
         the assignment of all the rights in the works as works ‘made for hire’ would be
         irrelevant and ineffective . . . [A] copyright assignment is only valid under the
         UAE Copyright law if it satisfies a number of conditions, including that the
         assignment should: be in writing, expressly specify the rights assigned, and
         include statements of the purpose for which the rights are assigned and the
         geographical area in respect of which the rights are assigned. . . . [A]n assignment
         of copyrights in more than [five] future works is null and void.” Id. (SOUFs 36-
         37.)

  D.     Plaintiff has Failed to Establish Initial Ownership of the MBC Works.

         It is undisputed that copyrights initially vest in the author of a work under UAE Copyright

  laws (SOUFs 36-37). UAE law defines an author as “the [natural] person who creates the work,

  and the person who has his name mentioned on the work, or has the work attributed to him as its

  author at the time of publication, unless proved otherwise.” Art. 1. (SOUFs 36-37, El Turk Decl.

  Ex. 2. at 460.) A “joint work” is defined as “the work compiled by a number of persons whether

  the lot of each one can be separated or not and which cannot be listed under the collective works.”

  (Id. at 462.) UAE law makes clear that an author’s work(s) are “not subject to prescription or

  assignment of the work” and include the right “to determine first publication of the work . . . [and]

  writing the work in his name.” Art. 5.1 & 2; (SOUFs 36-37, El Turk Decl. Ex.2, at 461-462.)

  “Only the author and his successors or the holder of the right of the author can grant license for

  exploitation of the work by any means, particularly for copying including electronic loading or

  storing … broadcasting, re-broadcasting transmission, performance, public communication . . .

  rental, lending or publication by any means including provision of publication through computers
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 15 of 25 PageID 9103



  or information nets or communication nets or other means.” Art. 7; (SOUFs 36-37.) “Any action

  of the author in his all prospective intellectual works or in more than five such works is

  absolutely invalid.” Art. 15; (SOUFs 36-37.) “A joint author in the audio-visual, audio or visual

  work can be: 1. The scenarist. 2. The one who modifies a literary existing work to an appropriate

  audio-visual method. 3. The dialogist. 4. Music composer if he composes it specifically for the

  work. 5. The director [].” Art. 27(1-5); (SOUFs 36-37.)

         Although evidence establishes that each of the MBC Registered Works are joint audio-

  visual, audio or visual works with numerous co-authors, including performers, as a matter of UAE

  law, the Registered Works each fail to identify any of the true authors and initial owners of the

  works. (SOUFs 3, 13-14, 30-45.) Plaintiff has failed to produce even a scintilla of admissible

  evidence establishing the initial owners, pursuant to foreign law, of any unregistered works

  asserted in this matter, including the MBC Registered or Unregistered works. (SOUFs 2-3, 9, 12-

  14, 30-47, 115-125.) Defendants are entitled to summary judgment on Count I of the Complaint.

  E.     Plaintiff Cannot Establish a Valid Transfer of Ownership from the Initial Owners.

         It is indisputable that Plaintiff has failed to offer admissible evidence of valid transfers of

  ownership, in writing, of each initial owner, including any of the performers or other authors, and

  each subsequent transferee, pursuant to the formalities required under UAE law, establishing

  ownership of the exclusive rights in the MBC unregistered and Registered Works, which are joint

  works. (SOUFs 3, 30-38.) Plaintiff cannot establish, through admissible evidence, initial

  ownership in any works asserted in this litigation, including the MBC Unregistered and Registered

  Works, Plaintiff cannot begin to establish a valid chain of title proving ownership of valid

  exclusive rights required to sustain a prima facie claim of copyright infringement. (SOUFs 2-3, 9,
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 16 of 25 PageID 9104



  12-14, 30-47, 115-125.) Defendants are entitled to summary judgment for failure to state a claim

  and lack of standing.

  F.     The Agreements Plaintiff Relies Upon are Invalid as a Matter of Foreign Law.

         Notwithstanding the fact that Plaintiff cannot prove initial ownership or any valid transfers

  from the initial authors of any of the asserted works, including the MBC Works, the agreements

  Plaintiff relies upon as between foreign third parties (SOUF), including the foreign networks, also

  fail to establish a valid chain of title in the ownership of such works because the they are invalid

  under UAE and other applicable foreign copyright laws as they necessarily purport to assign “all”

  or “more than five works.” Art. 15; (SOUFs 36-37, El Turk Decl. Exs, 2-3). Accordingly, the

  contracts Plaintiff purports to rely upon to establish a complete and valid chain of title evidencing

  valid transfers of exclusive rights in the MBC Registered and Unregistered works asserted in this

  litigation are “absolutely invalid” or “null and void” as a matter of applicable foreign law because

  the undisputed evidence and Plaintiff’s admissions establish: (i) the contracts seek to affect an

  invalid prospective assignment of exclusive rights in “all works” or “more than five works”

  (SOUFs 9, 12-14, 47, 57, 95-96, 115, 121, 123) and, (ii) fail to comport with the formal

  requirements for a valid transfer of such rights under foreign law (e.g., in a writing, identifying

  and conveying rights from each of the initial authors and owners of such rights, including the

  purpose, scope, term and identification of each of the specific works subject to such transfer).

  (SOUFs 36-37.) The copyright laws of each of the relevant foreign countries in this case have

  corollaries to the laws of the U.A.E., including a strict prohibition on the prospective transfer of

  “all” works. (SOUFs 38.) Thus, for the same reasons, the transfer of all such works in the

  agreements Plaintiff depends upon are also invalid. (SOUFs 36-38.)

  V.     THE UNREGISTERED WORKS ASSERTED BY PLAINTIFF ARE ALL
         UNREGISTERED UNITED STATES WORKS SUBJECT TO 17 U.S.C. § 411(a)
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 17 of 25 PageID 9105



         “Impelling prompt registration of copyright claims, 17 U.S.C. §411(a) states that “no civil

  action for infringement … shall be instituted until ... registration of the copyright claim has been

  made in accordance with this title.” Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC,

  No. 17-571 (U.S. March 4, 2019). A plaintiff asserting an unregistered foreign work carries the

  burden of both identifying the specific works it seeks to allege in its complaint and establishing

  that such works are not United States works “within the meaning of § 101.” DigitAlb,Sh.a v.

  Setplex, LLC, 284 F. Supp. 3d 547, 555 (S.D.N.Y. 2018). A valid claim of infringement requires

  more than the recitation of conclusory and general allegations that unspecified works aired on

  unspecified channels and “were also distributed abroad.” Complaint, at ¶12; see also Id. (“If a

  court were to woodenly accept that a work is exempt from registration based on the omission of

  allegations indicating that the work is a United States work, any party seeking to surmount the

  registration requirement could simply omit any allegation of first publication in the United States

  or first publication simultaneously within and outside the United States.”).

  B.     The Unregistered and Registered Works Are United States Works Because They
         Were First Published Simultaneously In The United States And Abroad.

         The Eleventh Circuit has held that it is the Plaintiff’s burden to prove where and when a

  foreign work was first published. Kernel Records Oy v. Mosley, 694 F.3d 1294, 1303 (11th Cir.

  2012) (“[P]roof of distribution or an offer of distribution is necessary to prove publication.”); see

  also Digitalb, SH.A v. Setplex, LLC, 284 F. Supp. 3d 547, 555-6 (S.D.N.Y. 2018) (recognizing “§

  101 define[s] the “country of origin” as the United States for § 411 purposes based on where the

  work was “first published.”); accord 5 Patry on Copyright § 17:77.

         “[P]ublication is a legal word of art, denoting a process much more esoteric than is

  suggested by the lay definition of the term.” Mosley, 694 F.3d at 1303 (11th Cir. 2012) citing

  Estate of Martin Luther King, Jr., Inc. v. CBS, Inc., 194 F.3d 1211, 1214 n. 3 (11th Cir.1999);
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 18 of 25 PageID 9106



  Casa Dimitri Corp. v. Invicta Watch Co. of Am., 270 F. Supp. 3d 1340, 1349 (S.D. Fla. 2017).

  The Copyright Act defines “publication” in relevant part, as:

           [T]he distribution7 of copies or phonorecords of a work to the public by sale or
           other transfer of ownership, or by rental, lease, or lending. The offering to
           distribute copies or phonorecords to a group of persons for purposes of further
           distribution, public performance, or public display, constitutes publication.

  17 U.S.C. § 101 (emphasis added).

           As is the case here, pursuant to Eleventh Circuit precedent, publication occurs “when an

  authorized offer is made to dispose of the work in any such manner[,] even if a sale or other

  such disposition does not in fact occur.” Brown v. Tabb, 714 F.2d 1088, 1091 (11th Cir.1983);

  see also Casa Dimitri Corp. v. Invicta Watch Co. of Am.,, 270 F. Supp. 3d at 1349 (S.D. Fla. 2017)

  quoting same and finding (“[A]n actual sale is not necessary for publication—rather a mere offer

  is sufficient.”). Further, when copies are “given away” to the general public, a sufficient transfer

  of ownership has occurred to establish publication. Id.

           For purposes of § 411, a work is a “United States work” if, (1) in the case of a
           published work, the work is first published — (A) in the United States; (B)
           simultaneously in the United States and another treaty party or parties, whose law
           grants a term of copyright protection that is the same as or longer than the term
           provided in the United States; (C) simultaneously in the United States and a
           foreign nation that is not a treaty party; or (D) in a foreign nation that is not a
           treaty party, and all of the authors of the work are nationals, domiciliaries, or
           habitual residents of, or in the case of an audiovisual work legal entities with
           headquarters in, the United States[.] See 17 U.S.C. § 101.

           The Complaint expressly alleges that the license agreements upon which it relies for

  exclusive rights, and which it allegedly received from the foreign networks, were each authorized

  offers and sales of all the foreign works—thus constituting “publication” as that term of art is




  7
   The Copyright Act does not define the term “distribution.” Therefore, as the 11th Circuit has held the term should
  be given its plain meaning. See Mosley, 694 F.3d 1294, 1303, n.10 (11th Cir. 2012) (Black’s Law Dictionary
  defines “distribute” as “[t]o deliver” or “[t]o spread out; to disperse.” Black’s Law Dictionary 543 (9th ed. 2009);
  Oxford English Dictionary Online, http://www.oed.com (defining “distribute” as “[t]o spread or disperse abroad”)).
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 19 of 25 PageID 9107



  defined in the Act—for the express purpose of further commercial distribution and public

  performance of the works in the United States. See Dkt. 62 at ¶12 (“DISH contracts for and

  purchases rights for the international channels distributed on its platform from network

  affiliates and their agents (collectively, the “Networks”) [for all relevant “Protected

  Channels”].”); (“DISH entered into signed, written agreements with Networks, which were in

  effect at all relevant times . . . granting DISH the exclusive right to distribute and publicly

  perform the works that air on the Protected Channels in the United States by means including

  satellite, OTT, Internet protocol television (“IPTV”), and Internet.”) Id. at ¶13. Moreover, the

  Amended Complaint also unequivocally alleges that “Networks’ Arabic-language channels

  [including all relevant channels] … are also distributed abroad …”). Id. at ¶12. Given these

  allegations, there can be no question that the Complaint alleges U.S. publication under § 101(A).

         Thus, assuming the allegations as true, arguendo, each of the works asserted in this

  litigation—including both the registered and unregistered foreign works—were first published

  upon their sale for further distribution in the United States by Plaintiff, even before they aired for

  the first time. Accordingly, as a matter of law, the unregistered foreign works asserted in this case

  are United States works pursuant to § 101, subject to the pre-suit registration requirement of §

  411(a) and Defendants are entitled to summary judgment as a matter of law.

         Alternatively, even assuming arguendo that the first publication of the foreign works

  occurred upon airing of the works, because the works were published simultaneously in the United

  States and abroad; the works are United States works. See Dkt. 62, at ¶11 (“DISH … delivers

  copyrighted programming to millions of subscribers nationwide by means of satellite delivery and

  over-the-top (“OTT”) services whereby programming is delivered using a public Internet

  infrastructure.”; (“DISH . . . distribute[s] and publicly perform[s] the works that air on the
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 20 of 25 PageID 9108



  Protected Channels in the United States by means including satellite, OTT, Internet protocol

  television (“IPTV”), and Internet.” Id. at ¶13; “Networks’ Arabic language channels . . . are

  also distributed abroad.” Id. at ¶12). Even under this scenario, the works are, as a matter of law,

  United States works. See USCO Compendium, 612.7(J) Nation of First Publication: Works

  Published in Multiple Countries (same day publication in two countries, is a U.S. Work).

         Finally, Plaintiff’s claims as to the unregistered works asserted in this litigation fail because

  the undisputed record evidence establishes that they are unregistered United States works because

  they were simultaneously published worldwide on the Internet and via satellite in the United States

  and throughout the Middle East, in non-treaty countries (9-21, 47-51, 55-59, 70, 76, 99-100, 115-

  125). The unregistered works were allegedly live streamed to millions of viewers by both Plaintiff

  and the Networks through means including OTT, IPTV and Internet, they were simultaneously

  published and made accessible for download, thus, effecting global and simultaneous publication

  of the foreign works. See Kernel Records Oy v. Mosley, 794 F. Supp. 2d 1355, 1368 (S.D. Fla.

  2011) (“We hold that publishing [a work] on a website in Australia was an act tantamount to global

  and simultaneous publication of the work, bringing [the work] within the definition of a “United

  States work” under § 101(1)(C) and subject to § 411(a)’s registration requirement. [Plaintiff]

  elected to publish [the work] on the Internet and the legal consequences of that decision must

  apply.”); see also Getaped.com, Inc. v. Cangemi, 188 F. Supp. 2d 398, 402 (S.D.N.Y. 2002)

  (“Getaped did “publish” its website … when its modified website first became accessible on the

  Internet.”). Global publication invokes § 101(C); and the works are unregistered U.S. works.

         Indeed, Plaintiff’s agreements with all of the foreign networks expressly required that the

  networks simultaneously publish all of its programming in the United States and the Middle East.

  (SOUFs 17-21, 43-44, 50-51, 93-94, 99-100, 113-114, 118, 121-122) See e.g., Dkt. 146, Ex. 9,
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 21 of 25 PageID 9109



  p.19, § 4.1.1. (“The Signal shall be time delayed by Network so that the content as broadcast in

  its country of origin corresponds to the prevailing time on the east coast of the United States.”);

  see also 17 U.S.C. § 101. The works were also simultaneously and publicly published globally

  through the Internet and via satellite transmission. (Id.; see also SOUFs 45-46) see also Dkt. 62,

  at ¶ 13 (OTT, IPTV & Internet). Worldwide publication necessarily includes publication in non-

  treaty countries. Moreover, because the unregistered works were also transmitted via satellite in

  the Middle East, including within non-treaty countries such as Iran and Iraq, they are considered

  United States works pursuant to 17 U.S.C. § 101. (Id.)

         Accordingly, because there can be no question that the works were simultaneously

  published on the Internet and through satellite transmissions in the U.S. and non-treaty countries,

  because the contracts Plaintiff depends upon required the same, the unregistered works are all

  unregistered United States works. (Id.) Thus, Plaintiff lacks standing to assert them in this matter

  for failure to meet the registration requirement of 17 U.S.C. §§ 101, 411(a). (“[N]o civil action for

  infringement of the copyright in any United States work shall be instituted until preregistration or

  registration of the copyright claim has been made in accordance with this title.”). “Because the

  Copyright Act expressly prohibits bringing an infringement action without first obtaining

  registration, it is a mandatory precondition, and this action should be dismissed if it is not met.”

  Marc Anthony Builders, Inc. v. Javic Properties, LLC, 2011 WL 2709882, at *2 (M.D. Fla. 2011).

  VI.    DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT BECAUSE THE
         REGISTERED WORKS ARE INVALID AND UNENFORCEABLE

         While it is true that a registered copyright enjoys a presumption of validity, “[t]he

  presumption flowing from Sec. 410(c) is not an insurmountable one, and merely shifts to the

  defendant the burden to prove the invalidity of the plaintiff’s copyrights.” Masquerade Novelty,

  Inc. v. Unique Industries, Inc., 912 F.2d 663, 668 (3d. Cir. 1990); citing Hasbro Bradley, Inc. v.
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 22 of 25 PageID 9110



  Sparkle Toys, Inc., 780 F.2d 189, 192 (2d Cir.1985). “The burden on the defendant to rebut the

  presumption varies depending on the issue bearing on the validity of the copyright . . . [where the

  issue is a matter of law] the defendant need not introduce evidence but instead must show that the

  Copyright Office erroneously applied the copyright laws in registering plaintiff’s [works].”

  Masquerade Novelty, Inc., 912 F.2d at 669 (3d. Cir. 1990). Here, the presumption is overcome.

         Partial summary judgment should be granted as to Plaintiff’s claims in Counts I alleging

  direct infringement of the Registered Works as a matter of law, because the undisputed facts in

  evidence and controlling law establish that each of the Registered Works falsely claim: (i)

  authorship (SOUF 36; El Turk, Decl. Exs. 2-3); (ii) ownership by the copyright claimant pursuant

  to the work-for-hire doctrine (Id.); (iii) incorrect dates of first publication (SOUF – 9, 12-14.), and

  (iv) first publication in the United Arab Emirates (SOUFs 17-21). Additionally, Plaintiff offers no

  admissible evidence to establish: (i) initial ownership under U.A.E. law, (ii) a valid chain of title

  establishing valid assignments of the registered works (which are joint works) from the authors to

  MBC and, thus, fails to establish its alleged exclusive rights under U.A.E. law (SOUF 36; El Turk,

  Decl. Exs. 2-3), or (iii) admissible evidence infringement by Defendants (SOUFs 155-158). Thus,

  because Plaintiff cannot establish ownership or infringement, there is no genuine dispute

  Defendants are entitled to summary judgment.

         First, the works are invalid on their face because they cannot possibly rely upon the work-

  for-hire doctrine they claim to establish ownership because the work for hire doctrine is a legal

  concept expressly rejected as invalid under the copyright laws of the U.A.E. (SOUF 36; El Turk,

  Decl. Exs. 2-3). This alone, overcomes the presumption of validity as it establishes, as a matter of

  law, that the basis claimed for ownership is false. Id.; see also Malibu Media, LLC v. Weaver, 2016

  U.S. Dist. LEXIS 184157, at *7-8 (M.D. Fla. 2016) (“[T]he law in this Circuit [establishes] that a
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 23 of 25 PageID 9111



  defendant in a copyright infringement action may claim the benefit of the work-for-hire doctrine

  as a defense.”) quoting M.G.B. Homes, Inc. v. Ameron Homes, Inc., 903 F.2d 1486, 1490 (11th

  Cir. 1990) (“[W]e hold that [defendant] does have the right to assert this defense. … [which] gives

  the putative infringer, rather than the creator of the work, the benefits of finding a work was not a

  ‘work-for-hire.’”). Plaintiff has failed to provide any evidence of the true initial owners of the

  registered works and, thus, cannot establish ownership of its alleged exclusive license. (SOUFs 9,

  12-14, 30-35.) Additionally, the U.A.E. Copyright Act contains a strict prohibition on the

  prospective transfer of works which also conclusively invalidates Plaintiff’s purported rights in

  the registered works. (SOUF 36-37s; El Turk, Decl. Exs. 2-3); thousands of works it claims to hold

  an exclusive right to. Id. at § 15. The registered works are invalid on their face and unenforceable.

         Second, the registered works were subject to the same prospective transfer of “all”

  copyrights from MBC to Plaintiff which as already discussed is “absolutely invalid” pursuant to

  applicable UAE copyright law. (SOUF 37; El Turk, Decl. Exs. 2-3). Accordingly, Plaintiff does

  not have valid ownership of an exclusive right in the Registered Works and, thus, lacks standing.

  Id. Even considering U.S. law, because the MBC Agreements fail to identify the Registered

  Works, they also fail to establish Plaintiff’s alleged receipt of exclusive rights in the Registered

  Works because Plaintiff cannot satisfy the requirement that an exclusive grant of the Registered

  Works be in writing pursuant to 17 U.S.C. § 204. (SOUFs 9, 11, 17-29.) Thus, Plaintiff cannot

  establish ownership or standing.

         Third, the MBC Agreements, as a matter of law, do not grant Plaintiff an exclusive right

  because the licensor expressly “maintain[ed] its current distribution agreement with JumpTV for

  distribution via Internet streaming” in the same works to a third-party, allowing for distribution

  and public performance of the works on the Internet and, thus, simultaneously global publication,
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 24 of 25 PageID 9112



  distribution and performance worldwide. (SOUF) See Dkt.146, Ex.9, at p.12, “Exclusivity

  Limitation” see also Hyperquest, Inc. v. N-Site Solutions, Inc., 632 F.3d 377, 385 (7th Cir. 2011)

  (holding license agreement that reserved rights for an existing licensee did not grant an exclusive

  license sufficient to establish statutory standing). Instead, Plaintiff is, at best, a non-exclusive

  licensee of the registered works and lacks the requisite standing to assert the registered works.

          Fourth, because the registered works were also simultaneously published worldwide, they

  are also United States works, not UAE works. Thus, the place of first publication noted on the

  face of the works is false. The undisputed record evidence and controlling UAE copyright law

  establish that the registered works were the subject of an invalid transfer of ownership (SOUF),

  and are also invalid because they are not works-for-hire (SOUF 36; El Turk, Decl. Exs. 2-3). The

  undisputed evidence also confirms that the registered works are invalid on their face as a matter

  of foreign law and because Plaintiff cannot prove the initial ownership, authorship, place and date

  of first publication of the registered works under UAE law. (Id.; SOUFs 30-35.)

  VII.   PLAINTIFF’S ALLEGED EVIDENCE OF INFRINGEMENT IS INADMISSIBLE

         The evidence relied upon by Plaintiff in an attempt to show infringement is inadmissible.

  First, Mr. Metral, Plaintiff’s purported expert expressly admits in his report that the alleged screen

  captures were acquired in Switzerland, where Nagravision, SA, a joint venture partner of Plaintiff,

  is situated. (SOUFs 126-138; Dkt. 146-24, Ex. A, at §§1 & 3.1 (admitting that a VPN in

  Switzerland was configured so it “would appear to be located in the United States” when, in reality,

  it was not). Moreover, the screenshots are misleading and prejudicial as Mr. Metral also expressly

  admits that: (i) a browser window was opened to “show[] the current date and time in the city

  where the [admittedly falsified] VPN output is [alleged to be] located,” and (ii) the screenshots

  were cropped to exclude data he unilaterally deemed to be “[ir]relevant data.” Id. at §3.2(e).
Case 8:16-cv-02549-EAK-CPT Document 215 Filed 05/03/19 Page 25 of 25 PageID 9113



  Indeed, some of the screenshots were not properly cropped, and they reveal the computer’s true

  Switzerland time, not the time manually set in a new browser by Nagravision to reflect a time and

  place within the United States. Mr. Metral also admits that the screenshots are inadmissible hearsay

  evidence, acquired by other unidentified employees, then attempts to shoehorn the photos into the

  business documents exception by making self-serving and conclusory statements. Id., at §1.

         Even setting aside the inadmissibility and apparent bias of the Metral Report, the

  screenshots were acquired extraterritorially and are not evidence of an infringing act in the United

  States. The 11th Circuit has affirmed the exclusion of such extraterritorial evidence under Fed. R.

  Evid. 401 and 403 because it holds “no probative value and as such [is] . . . substantially

  outweighed by [its] unfair prejudicial impact.” Yellow Pages Photos, Inc. v. Ziplocal, LP, 795 F.3d

  1255, 1276 (11th Cir. 2015) (affirming trial court’s exclusion of photographic evidence in

  Canada). “Every court to have examined the issue has held that Congress did not intend the

  Copyright Act to be applied extraterritorially, beginning with the Supreme Court in 1908.

  Extraterritorial acts of infringement are, therefore, beyond the subject matter jurisdiction of U.S.

  federal courts.” Illustro Sys. Int'l, LLC v. IBM, 2007 U.S. Dist. LEXIS 33324, at *37-38 (N.D.

  Tex. May 4, 2007) citing 7 William F. Patry, PATRY ON COPYRIGHT § 25:86 (emphasis in

  original); Subafilms, Ltd. v. Mgm-Pathe Communs. Co., 24 F.3d 1088, 1089 (9th Cir. 1994).

         For the aforementioned reasons, Defendants respectfully request this Court grant its motion

  for summary judgment on Count I of Plaintiff’s Complaint. Plaintiff lacks standing because it does

  not hold a valid exclusive right to the registered or unregistered works.

  Dated: May 3, 2019                             By: /s/ Joseph R. Sozzani
                                                        Joseph R. Sozzani, Esq. (FBN: 120297)
                                                        JSozzani@InfinityIPLaw.com
                                                        222 West Bay Dr
                                                        Largo, FL 33770
                                                        Tel: 727.687.8814
